DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 8 February 2021 and 17 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	

Claim Objections
Claim 10 is objected to because of the following informalities:  The last word in claim 10 appears to contain a typo with the colon in the word “LED:s”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a trigger unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the control" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al. (US 10009554 B1).

Regarding Claim 1, Miao discloses a method for assessing an ambient light level during video acquisition with a video camera, said video camera being operably connected with an IR illuminator, and having a day mode in which an IR-cut filter is arranged in front of an image sensor and a night mode in which the IR-cut filter is not arranged in front of the image sensor [Miao: Col. 3, ll. 50-59: The video camera may thus be used in dark environments that are invisibly illuminated using an IR illuminator. While not shown in FIG. 1, the video camera (102) may include an IR cut filter. The IR cut filter may block infrared light during regular daylight operating conditions. The IR cut filter may thus improve color representation under daylight operating conditions. When insufficient light for daylight operation is detected, the IR cut filter may be disabled to allow IR light emitted, e.g., by an IR illuminator, to pass], the method comprising: acquiring a stream of images with the video camera in night mode, with the IR illuminator having a first illumination output level [Miao: FIG. 2], and then reducing an output level of the IR illuminator to a predetermined illumination output level during acquisition of a sequence of a predetermined number of consecutive image frames within the image stream, wherein the reduction of the output level of the IR illumination is a sudden change  [Miao: FIG. 2]; the method further comprising assessing a measure representative of an ambient light level from an evaluation of the sequence of image frames [Miao: Col. 8, ll. 23-30: In Step 302, a determination is made about whether lighting condition require the camera system to rely on light provided by the infrared illuminator. In one embodiment of the invention, an ambient light sensor may be used to quantify the current lighting conditions in order to make the determination in step 302. If a determination is made that the environment is sufficiently bright, thus making IR illumination unnecessary, the method may proceed to Step 304] and using the assessed measure as input to a controller for the IR-cut filter, and if the assessed measure passes a threshold value, switch the video camera to day mode operation [Miao: FIG. 3; and Col. 7, l. 65 through Col. 9, l. 62].

Regarding Claim 2, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses further comprising increasing the output of the IR illuminator following the reduction in the output level [Miao: FIG. 2].

Regarding Claim 3, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses wherein the measure representative of the ambient light level is selected from the group comprising: a measure of current exposure, a measure of signal-to-noise ratio, and a measure of a light intensity, or any combination thereof [Miao: Col. 8, ll. 45-67: In Step 310, a desired exposure time is obtained. The desired exposure time may be obtained in various ways. Specifically, because the choice of the exposure time affects the brightness of the image to be taken, i.e. the exposure, the desired exposure time may be set based on a desired image exposure. The desired image exposure may be chosen for the entire image to obtain an average desired image exposure. Alternatively, the image exposure may be chosen for a particular image region, for example for an object identified in the image, as further described in the use case below. In one embodiment of the invention, the desired exposure time is incrementally determined. A previously captured frame or multiple previously captured frames may be analyzed for exposure, and based on the detected exposure, e.g., assessed by averaging individual pixel brightness values, the desired exposure time may be upward or downward adjusted. The obtained desired exposure time is a quantity that corresponds to a time interval measured, e.g., in milliseconds].

Regarding Claim 4, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses comprising processing the sequence of image frames acquired with reduced IR illumination such that their brightness resembles that of the surrounding frames [Miao: Col. 8, ll. 28-30: If a determination is made that the environment is sufficiently bright, thus making IR illumination unnecessary, the method may proceed to Step 304; and Col. 8, ll. 45-62].

Regarding Claim 5, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses wherein the sequence of image frames is removed from the image stream prior to leaving an encoder associated with the video camera [Miao: FIG. 3: 324 Archive].

Regarding Claim 7, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses wherein the predetermined illumination output level corresponds to a level between 0 and 100% of the first illumination output level [Miao: FIG. 2].

Regarding Claim 8, Miao discloses all the limitations of Claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses wherein the predetermined illumination output level corresponds to zero output from the IR illuminator [Miao: FIG. 2].

Regarding Claim 9, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses wherein the sequence of frames is a single image frame [Miao: Col. 9, ll. 16-17: In Step 320, the video camera image sensor is read out to obtain a frame].

Regarding Claim 12, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses further comprising a step of checking an operation mode of the camera [Miao: Col. 7, l. 65 through Col. 8, l. 9: IG. 3 shows a method for using illumination provided by a depth camera illuminator to capture frames under low-light conditions, in accordance with one or more embodiments of the invention. The method also includes steps that enable the capturing of frames under regular light conditions, i.e., when sufficient light is available to enable the camera to operate in a day-time operating mode. The steps in FIG. 3 may be performed by the image control engine, and the video camera that interfaces with the image control engine via the video camera interface. While the method of FIG. 3 is executing, the depth sensing camera may be separately and independently acquiring depth image frames], and wherein adjustment of the IR illuminator may be postponed based on the operation mode of the camera [Miao: Col. 7 through Col. 8].

Regarding Claim 13, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses wherein the assessment is performed on a subsection in the sequence of image frames, i.e. in a specific area of each image frame in the sequence [Miao: Col. 8, ll. 52-53: Alternatively, the image exposure may be chosen for a particular image region, for example for an object identified in the image, as further described in the use case below].

Regarding Claim 14, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses a video camera [Miao: FIG. 1] configured to perform the method of claim 1, said video camera comprising: an image sensor [Miao: FIG. 1]; an IR-cut filter arranged in front of the image sensor in day mode and not arranged in front of the image sensor in night mode [Miao: Col. 7 through Col. 8]; an IR illuminator, said video camera being connectable to said IR illuminator [Miao: Col. 7 through Col. 8], and a control circuit for the IR illuminator [Miao: Col. 7 through Col. 8], said control circuit comprising a trigger unit for [Miao: Col. 11, ll. 52-57: The image sensor is read out when the sync signal (a trigger pulse) from the depth-sensing camera is received] and for timing the control of the IR illuminator to the operation of the image sensor read-out [Miao: Claims 3 and 4: 
3. The method of claim 1, further comprising: receiving a sync signal after determining the actual frame exposure time, wherein the frame is obtained after receiving the sync signal.

4. The method of claim 3, wherein the sync signal marks a beginning of the illumination pattern by the infrared illuminator].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claim 1 above, and further in view of Davis (US 2020/0219271 A1).

Regarding Claim 6, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Miao discloses wherein each frame in the sequence of frames is not to be shown in a later display of the image stream [Miao: FIG. 3: 324].
Miao may not explicitly disclose each frame in the sequence of frames is marked so as not to be shown in a later display of the image stream (emphasis added).
However, Davis discloses wherein each frame in the sequence of frames is marked so as not to be shown in a later display of the image stream [Davis: ¶ [0046]: If the computer 106 determines in step 308 that the captured frame is the result of such a calibration event, then the captured frame is discarded in step 310. Otherwise, the computer 106 determines in step 312 that the captured frame is not the result of a calibration event, and the captured frame is output to the step of background filtering 204 of FIG. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the explicitly marked to discard calibration frames of Davis with the calibration of Miao in order to reduce erroneous data into other processes or interrupt the user’s experience.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao as applied to claim 1 above, and further in view of Vaziri (US 10064552 B1).

Regarding Claim 10, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Miao may not explicitly disclose wherein the IR illuminator comprises several different IR-LEDs, and the control is performed on a selection of LEDs.
However, Vaziri discloses wherein the IR illuminator comprises several different IR-LEDs, and the control is performed on a selection of LEDs [Vaziri: Col. 9, ll. 44-53: In various embodiments, the sources of the illumination light are Infrared LEDs. The IR-LEDs can be placed in the inner side of the eyeglasses frame 340 or be housed in the main electronic box 104. In the later case, lensed optical fibers are used to bring the light to the frame area 214. Lensed optical imaging fibers can also be used to transmit the viewed images of the eye to the electronic box 104 for processing of the eye tracking data. In a particular embodiment an infra-red filter may be used to block the visible ambient light and pass through the light from the IR-LEDs].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the LED of Vaziri with the illumination calibration of Miao in order to reduce power consumption.

Regarding Claim 11, Miao discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Miao may not explicitly disclose wherein the method is timed to start using image statistics.
However, Vaziri discloses wherein the method is timed to start using image statistics [Vaziri: Col. 12, ll. 37-44: A control decision circuit 730 at the input finds the threshold value according to every other frame. The find threshold module 706 receives all pixel values and forms a histogram. It furthermore finds the location of the first minimum in the histogram data. The set new threshold level 704 receives the new threshold value and compares it to the previous value before it sets the threshold value level that is used by the covert to binary image module 70].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482